Citation Nr: 0731602	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-08 646	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a psychiatric disability, to include depression 
and post-traumatic stress disorder, claimed as due to action 
by a health care worker with the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active military duty from November 1963 
to October 1967; he also had service in the Army National 
Guard.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont (RO).  

In May 2004, the Board issued a decision which denied the 
veteran's claim.  The veteran timely appealed this matter to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, the Court issued an Order which 
set aside the Board's May 2004 decision, and dismissed the 
veteran's appeal based upon his death.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1963 to October 1967.

2.	In November 2006, the Board was notified by the Court of 
the veteran's death.  The Board has since received a VA Form 
21-2008, signed by the veteran's spouse in November 2006, 
noting that the veteran had died in August 2006.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


